—Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about May 18, 2001, which, to the extent appealed from, denied the motion of nonparty petitioner Infinity Broadcasting Corporation to quash subpoenas to four Infinity employees, unanimously reversed, on the law and the facts, without costs, and the motion granted, without prejudice to further proceedings in accordance with this decision.
Defendant’s apparent signing of a new contract since this appeal was filed negates the need for Infinity executives to testify concerning what salary defendant might command based on comparisons to others similarly situated in his field, absent a showing of collusion between Infinity and defendant. Concur— Rosenberger, J. P., Tom, Lerner and Friedman, JJ.